Citation Nr: 1627904	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1971 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Regional Office (RO) in Fort Harrison, Montana.

In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The Board previously considered this appeal in October 2015, and remanded this issue for further development.  After that development was completed, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for lumbar spine degenerative joint disease.
 
 2.  The Veteran experienced a lumbar spine injury while in service. 
 
 3.  Symptoms of the current lumbar spine arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
 4.  The current lumbar spine arthritis is not related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for degenerative joint disease of the lumbar spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability is related to service.  Specifically, he asserts that he injured his low back while playing recreational football during service.  See January 2015 Board hearing testimony, 11.  He believes that the treating physician might have said he had a "hairline fracture."  Id.  He has also said that he subsequently hurt his back two more times during service: once while "pulling a fire hose off on the ship" and another time while "moving a silo bar."  Id.  The Veteran also alleged that his service-connected bilateral knee disabilities have aggravated his low back disability or that the cortisone injections he received during service caused his current arthritis.  

In July 1975 the Veteran stated that he was initially treated in August 1971 for a back injury.  See Statement In Support of Claim, received July 10, 1975.  At that time, he stated that he received treatment for his back problem "approximately once every six weeks from September 1971 to mid-1973."

First, the evidence of record demonstrates that the Veteran has a current lumbar spine diagnosis for degenerative joint disease (arthritis).  On VA examination in November 2015, the examiner noted that the Veteran has a diagnosis for degenerative joint disease of the lumbar spine (degenerative osteoarthritis).

Next, service treatment records show that the Veteran received medical care for a sacroiliac strain that occurred after moving a table, but radiographic imaging was negative (August 1971).  The Veteran was treated for a lower back strain following an injury from "pulling a fire hose up" (November 1971).  He continued to receive treatment for his low back pain (January 1972).  The treating physician noted that the Veteran had a four year history of back pain due to sports injuries.  He also received a cortisone shot for treatment of a "para spinal muscle strain" after he injured his low back from moving a salad bar (April 1972).  Subsequent radiographic imaging tests were negative (May 1972).  The Veteran reported that he felt his "vertebrae pop" when he attempted to lift the salad bar; however, no findings were made by the physician regarding any vertebrae injuries.  Over two years later, on separation examination in December 1974, the Veteran's spine was noted to be "normal."  There were no other service treatment records that document a spine injury during service since 1972.  

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to have caused his current lumbar spine disability, or to have caused chronic or continuous symptoms of a lumbar spine disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.  

As the Veteran's current lumbar spine disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

After a review of the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that while the Veteran did experience symptoms of a lumbar spine strain in service it did not exhibit a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  Furthermore, the weight of the evidence shows that the Veteran's symptoms of lumbar strain since service have not been continuous since discharge or within one year thereof to warrant presumptive service connection for degenerative joint disease of the lumbar spine.  Id.

First, regarding chronic symptoms in service, the Board finds that, although the Veteran was treated for a lumbar spine strain in service, he did not experience chronic symptoms of degenerative joint disease of the lumbar spine during service.  The evidence shows that the Veteran received treatment for a lumbar spine strain from August 1971 until May 1972, where x-rays of the low back continued to confirm negative findings.  In this regard, the November 2015 VA examiner explained that the Veteran's service treatment records do not indicate any objective clinical evidence of associated complications, sequelae or associated functional loss with the Veteran's spine.  He further commented, "A strain is an acute and transitory self-limiting problem, not a cause of chronic pain, supported by the review of recent relevant medical research..."  There are no further treatment records that mention a lumbar spine injury and the separation examination revealed a "normal" spine in December 1974.  

While other injuries were recorded from mid-1972 until December 1974, the service treatment records do not mention any further treatment for a spine injury.  In cases where the Veteran was not involved in combat, "...the Board may use silence in the [service treatment records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service treatment records]."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (Lance, J., concurring; see also FED.R.EVID. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The absence of treatment records for the last two years of service does not establish chronic symptoms during service.  As such, the Board finds that the Veteran did not experience chronic symptoms of a lumbar spine disability during service.  38 C.F.R. § 3.303(b).  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.  

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbar spine disability after service separation.  The Veteran has attested to the presence of symptoms of a lumbar spine disability in service on more than one occasion, and that he experienced lumbar spine symptoms shortly after service separation.  In a January 2015 Board hearing testimony, the Veteran contended that he initially injured his low back while playing football in-service.  He also said that he might have been given a diagnosis for a "hairline fracture" in his vertebrae, but he was not entirely certain.  See Board hearing transcript, 11.  He also endorsed continuous lumbar spine pain since service.  The Veteran also testified that he did not seek treatment for his low back injury after service even though he filed a claim this condition in July 1975.  See Board hearing transcript, 12.  He explained that he did not have insurance at the time he initially filed his claim for a low back condition in 1975 and that he used over-the-counter pain relievers to treat his low back pain.  Id. at 12-13.

The Board finds that the Veteran is competent to describe symptoms of low back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find this report of continuous symptoms to be credible.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements).  

As noted above, the record reflects the Veteran was treated frequently for other disabilities since May 1972, but did not mention the lumbar spine.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Even accepting that the Veteran filed a claim for a low back condition within one year of service, this does not support a finding that he experienced continuous symptoms of a lumbar spine disability since service.  Specifically, examination at  the time of the Veteran's separation from service in December 1974 described the spine as normal.  A March 1975 VA examination concluded with no general medical diagnoses.  The first recorded symptomatology related to a lumbar spine disability is found in a private treatment record from December 1994 that show the Veteran sought medical attention for the low back with onset of gradual pain "over the last week."  See Medical Treatment Record, received January 23, 2014.  The treating physician also noted "History of fractured S1 in 1972."  However, the "Objective Data" section from this 1994 treatment record shows that x-rays of the lumbosacral spine revealed "no acute changes."  These treatments come some 20 years after service separation.  The Veteran has not alleged he sought treatment for a lumbar spine disability during this period.  This multi-year gap between treatments is one factor, among others such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, the diagnoses of degenerative osteoarthritis (degenerative joint disease) was not rendered for almost 39 years after the Veteran's discharge from service.  See January 2013 VA examination report.  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of lumbar spine degenerative joint disease until 2013.  Additionally, the record does not indicate that the Veteran received treatment for lumbar spine degenerative joint disease or that he actually received treatment within the first year following service separation despite filing a claim within that time period.  Therefore, a lumbar spine disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a lumbar spine disability is currently shown and the evidence reflects an in-service low back injury per the Veteran's statements, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current lumbar spine disability and service. 

On VA examination in January 2013, the examiner diagnosed degenerative osteoarthritis of the thoracic and lumbar spine.  The Veteran endorsed low back pain since his initial injury during service.  The examiner noted all of the Veteran's service treatment records that mention treatment for back pain (as described previously above).  The examiner also reported that there were no interval records for any continued low back treatment between the Veteran's discharge from service until the year 1994.  After a review of the record and physical examination of the Veteran, the examiner opined that the Veteran's lumbar spine disability is less likely than not related to service.  In a February 2013 addendum VA medical opinion, the examiner stated the Veteran's diagnosed sprain during service implies "stretching or tearing of the surrounding lumbar tissue...It does not involve the spinal column or the discs.  Sprains and strains are diagnosed based on subjective report of the patient and reflect no evidence anatomical (vertebral) pathology."  She further noted that the "first evidence of vertebral pathology by record was 2009."  As a result, she opined that the Veteran's "current lower back disability did not initially begin during service nor was it caused by his military service."

The Veteran received another VA examination in November 2015.  The examiner continued the diagnoses for degenerative joint disease of the lumbar spine.  The Veteran endorsed continuous low back pain since service.  He also mentioned a herniated disc in 2012, which he received surgery for in 2009.  He said that in 2010, he was involved in a motor vehicle accident that required various medications and physical therapy.  The Veteran told the examiner that after discharge from service, he was employed on a ranch for one year and then he worked as a bronco rider.  Thereafter, he worked as an instrument mechanic and then worked as a facilities maintenance mechanic until 2006, when he retired from that place of employment.  Since then he worked as a contractor, and currently works on his own small ranch where he drive a tractor and mechanically bails hay (though sometimes he is required to manually perform this task).  After physical examination and review of the evidence, including relevant medical research from "UpToDate.com," the examiner opined that the Veteran's lumbar spine degenerative joint disease is not related to his active duty service because his treatment for low back pain during service does not show objective clinical evidence of a diagnosed lumbar spine degenerative joint disease.  The examiner noted that the first radiographic imaging that diagnosed degenerative joint disease was in January 2013, which is 39 years after separation from military service.  She explained that the Veteran's lumbar spine degenerative joint disease is "most likely caused by or a result of the process of aging and the Veteran's [39] year involvement in the occupational and recreational activities" since he separated from service.  The examiner defined both "arthritis" and "strain" based on her medical research in order to explain that the Veteran's strain that he was diagnosed with in-service is "an acute and transitory self-limiting problem, not a cause of chronic pain," as compared to arthritis that is caused by various "processes that interact to cause cartilage loss and related boney changes."  

The VA examiner also opined that that the single notation in the Veteran's service treatment records for a hydrocortisone injection "was given 43 years ago for treatment of an acute and transitory episode of 'para spinal muscle strain,'" and that "a single 'local' hydrocortisone injection does not cause [degenerative joint disease]."  Lastly, the examiner opined that the Veteran's lumbar spine disability is not "proximately due to nor, alternatively, permanently aggravated by his service-connected bilateral knee condition because medical science has not determined that increased joint loading in one joint causes osteoarthritis in another joint..."  She continued, "...the medical trials/studies have not been done due to the invasive nature of these studies; the controlled trials necessary to test the hypothesis that the biomechanical forces/joint load from one joint transfers to another joint causing osteoarthritis would require arthroscopic visualization according to medical literature."  She concluded by stating, "Increased joint loading due to change in the biomechanics of another joint has not been identified as a cause for osteoarthritis nor does it increase the risk of osteoarthritis."

The Board finds that the VA examination opinions are adequate for evaluation purposes and highly probative.  Specifically, during the VA examinations, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history and in-service as well as post-service low back complaints or that he misstated any relevant fact.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service or his service-connected knee disabilities.  In support of his claim, in a January 2015 Board hearing, the Veteran contended that he did not seek treatment after service for his low back condition because he did not have insurance.  The Board notes that there are many post-service treatment records for the Veteran's knee pain, but there are only two post-service records of treatment for low back pain, which was determined to not be associated with a diagnosis for arthritis.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of lumbar spine degenerative joint disease (arthritis).  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifesting symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current lumbar spine disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Additionally, the symptoms of pain overlap with other disorders.  To differentiate pain attributable to lumbar spine arthritis from pain due to other spine disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and peripheral nerve issues, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current lumbar spine disability and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's lumbar spine disability and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's lumbar spine disability was not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for a lumbar spine disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2012, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2012 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in January 2013 (addendum in February 2014), and November 2015.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  The Board notes that the Veteran's representative requested in the March 2016 brief that the claim be remanded for a medical opinion from a specialist in orthopedics and the examiner was a nurse practitioner.  There is no requirement that an examination be conducted by a specialist, rather the examination need only be "provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions." Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (quoting 38 C.F.R. § 3.159(a)(1) (2006)).  In this case, there is no evidence that the VA clinicians who examined the Veteran did not meet these requirements, indeed the examinations were performed by nurse practitioners.  The Board finds that the VA examination reports were thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue on appeal.  The Veteran's representative has not demonstrated the facts of this case are of such complexity that a specialist's opinion was required.  Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Here, the representative has made a bare assertion that a specialist opinion is required without citing to any facts that make this case unusual requiring such expertise in a specific field nor alleging any specific challenges to the adequacy of the examinations already provided.  Accordingly, the Board finds the examinations are adequate.   

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's appeal.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

As noted in the Introduction, the Board previously remanded this claim in October 2015.  The Board instructed the AOJ to request medical records as well as another VA examination, and then to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for DJD of the lumbar spine is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


